In re Hines, Donald Senator;—Other; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. K, No. 463-200; to the Court of Appeal, Fourth Circuit, No. 2006-K-0199.
Writ granted in part. Acting pursuant to this Court’s supervisory jurisdiction based on La. Const. Art. V, section 5, the return date on the subpoenas is indefinitely extended until a motion to quash the subpoenas can be heard and any appellate review is completed. The matter is remanded to the trial court.